                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Cause No. 1:18-CR-73-HAB
                                               )
LEMOND LEDFORD,                                )
                                               )
       Defendant.                              )

                                     OPINION AND ORDER

       On March 31, 2018, law enforcement officers recovered incriminating evidence from

Defendant’s vehicle, which provided the basis for the felon in possession of a firearm charge (ECF

No. 1) that is pending against Defendant Lemond Ledford. On November 6, 2018, the Defendant

moved to suppress (ECF No. 24) any physical evidence seized from the vehicle, alleging that it

was seized in violation of his Fourth Amendment rights. Upon referral from this Court, Magistrate

Judge Susan L. Collins held an evidentiary hearing on February 6, 2019, received post-hearing

briefing, and issued a Report and Recommendation (ECF No. 45), recommending that the Court

deny the Defendant’s Motion to Suppress Evidence.

       Under 28 U.S.C. § 636(b)(1)(A)–(B), a magistrate judge does not have authority to issue a

final order on a motion to suppress evidence in a criminal case. Instead, the magistrate judge

submits proposed findings of fact and recommendations to the district court. If a party files a timely

objection to the magistrate judge’s report and recommendation, § 636(b)(1) provides that

       the district judge is to make a de novo determination of those portions of the report
       or specified proposed findings or recommendations to which objection is made.
       The court may accept, reject, modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge also may receive further
       evidence or recommit the matter to the magistrate judge with instructions.
The time for filing objections to the Report and Recommendation has passed, and no objections

have been filed. Portions of a recommendation to which no party objects are reviewed for clear

error. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       At the evidentiary hearing, Officer Douglas Weaver testified that he observed Defendant

violate a number of traffic laws, including Indiana Code § 9-19-6-3 (requiring working headlights),

Ind. Code §§ 9-21-8-24 and -25 (failure to signal a turn), and Ind. Code § 35-44.1-3-1(resisting

law enforcement). As a result, Officer Weaver initiated a traffic stop of Defendant’s vehicle.

During an inventory search of the vehicle, officers found an open bottle of Grey Goose vodka, a

pistol with a loaded magazine, a black gun case with thirty-three rounds of ammunition, cash, and

a small baggie containing Cialis. Defendant presented no evidence contradicting any of the

Government’s witnesses.

       Neither party has objected to this assessment or to the Magistrate Judge’s characterization

of the testimony. The Court adopts the Magistrate Judge’s findings of fact regarding the events of

March 31, 2018. Finding no clear error, the Court also adopts, in full, the Magistrate Judge’s

detailed analysis of the law that is applicable to Defendant’s various traffic violations and the

determination of probable cause to initiate a traffic stop. Therefore, the Court adopts the

recommendation to deny the Motion to Suppress on grounds that the search did not violate the

Defendant’s rights under the Fourth Amendment.

                                        CONCLUSION

       For the foregoing reasons, the Court ADOPTS the Report and Recommendation (ECF No.

45) and DENIES the Motion to Suppress (ECF No. 24) for the reasons set forth by the Magistrate

Judge. A separate scheduling order will be issued.
SO ORDERED on August 22, 2019.

                                  s/ Holly A. Brady
                                 JUDGE HOLLY A. BRADY
                                 UNITED STATES DISTRICT COURT
